Citation Nr: 1647547	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-20 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease with patellofemoral syndrome, left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease with patellofemoral syndrome, right knee.

3.  Entitlement to a compensable initial disability rating for residuals, fracture, first right metacarpal.

4.  Entitlement to a compensable initial disability rating for sciatica, left lower extremity.

5.  Entitlement to a compensable initial disability rating for sciatica, right lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to December 1985 and from February 2003 to October 2003, with additional periods of inactive service.  The issues remaining on appeal in this case come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  This case was previously before the Board in July 2013, when other issues were resolved with final decisions and the issues remaining on appeal were remanded to the RO for additional development.
 
The issues of entitlement to increased ratings for degenerative joint disease with patellofemoral syndrome of the left and right knees, and for residuals of a fracture of the first right metacarpal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sciatica of the left lower extremity manifests in mild incomplete paralysis / impairment of function of the left sciatic nerve; the symptom manifestations do not more nearly approximate moderate incomplete paralysis of the left sciatic nerve.

2.  The Veteran's sciatica of the right lower extremity manifests in mild incomplete paralysis / impairment of function of the right sciatic nerve; the symptom manifestations do not more nearly approximate moderate incomplete paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1.  A rating of 10 percent (but no higher) is warranted for service-connected sciatica of the left lower extremity.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2015).

2.  A rating of 10 percent (but no higher) is warranted for service-connected sciatica of the right lower extremity.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Initially the Board finds that, with respect to the claims resolved herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO's actions substantially complied with the remand instructions pursuant to the Board's July 2013 remand to the extent that concerns the sciatica rating issues resolved in this decision; the March 2014 VA examination report is of record (and available for review in Virtual VA).  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Increased Ratings for Sciatica

The Veteran contends that his service-connected sciatica in his left and right lower extremities warrants higher (compensable) disability ratings for each lower extremity.  The Veteran's sciatica of the left and right lower extremities has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A noncompensable (0 percent) disability rating has been assigned for each lower extremity, effective from May 25, 2011.  The appeal arises from the initial rating assignment associated with the award of service connection for the disability, thus the period on appeal dates back to the May 25, 2011 effective date of that award.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 'note' at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

A September 2008 RO rating decision awarded the Veteran service connection for a low back disability with a 10 percent rating effective from December 10, 2002.

In April 2011, the Veteran submitted correspondence that was accepted by the RO as a claim for increased disability compensation for the back disability.  The Veteran submitted a March 2011 report from a private chiropractor that includes sections addressing the Veteran's low back and sciatica disabilities.  The report describes that the Veteran "has bilateral sciatic pain."  The report includes a diagnosis of "post traumatic residual discogenic sciatic radicular pain" for both the right and left sides.  The report does not otherwise provide detail regarding the severity of neurological impairment for either side.  The April 2011 private chiropractor's report did state the diagnosed sciatica was a "permanent and progressive condition."

A May 2011 VA examination report describes low back pain and symptomatology with pain radiating to the proximal bilateral lower extremities.  The report includes a section summarizing symptoms of the spine disability that includes notations showing no report of numbness, no leg or foot weakness, no falls, and no unsteadiness.  However, the symptom summary indicates "Paresthesias? Yes" and "BLE sensory radicular pain from back to thigh, ending just above the knee."  Clinical testing did not reveal pertinent motor or sensory deficits.  Reflex testing revealed that all of the Veteran's reflexes were fully "Normal" ("2+"), including all reflexes associated with neurological functioning in the lower extremities.  Sensory testing of the bilateral lower extremities revealed "Normal" findings in all respects (vibration, position sense, pain or pinprick, and light touch.  There were no dysesthesias.  Detailed motor examination findings were all fully normal ("5 - Active Movement Against Full Resistance"), including for right and left hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal with no muscle atrophy.  Lasegue's sign (straight leg raise testing) was negative.

The May 2011 VA examiner diagnosed "Sciatica" associated with lumbosacral degenerative joint disease.  The noted effects of the disability were: "Problems with lifting and carrying; Lack of stamina; Weakness or fatigue; Pain," and that he was unable to climb ladders, stand or bend for prolonged periods, but he remained independent with his activities of daily living.  The May 2011 VA examination report notes that the causes of the Veteran's time lost from work were back and knee pain together with medical treatment appointments.

A November 2012 report of VA medical treatment shows that the Veteran was interviewed and examined for management of his various medical issues with findings specifically noting "no findings of sciatica."

A September 2011 RO rating decision awarded service connection for sciatica of each lower extremity, assigning a noncompensable (0 percent) rating for each, effective from May 25, 2011.  The Veteran appealed the ratings.

The RO assigned a noncompensable rating for sciatica in both lower extremities on the basis of there being no "objective findings of sensory or motor impairment."  However, the Board's July 2013 remand of these claims noted that the May 2011 VA examination report was not clearly purposed or focused upon a neurological evaluation of the Veteran's sciatic nerve function with sufficient detail to make clear whether the Veteran may have at least mild incomplete paralysis involving at least some sensory deficit.  The Board noted that the May 2011 VA examination report indicates that the Veteran has some sensory problems associated with the disability ("Paresthesias? Yes") including bilateral "sensory radicular pain from back to thigh, ending just above knee."  The Board discussed that the May 2011 VA examination report does include broad reflex, sensory, and motor examination findings in connection with evaluating the spine; however, in light of the fact that service connection was subsequently established for sciatica and in light of the fact that the May 2011 VA examination indicates the presence paresthesias (without further detail) and sensory radicular pain in the lower extremities, the Board found that a focused neurological examination specifically addressing the extent of any sciatic nerve deficit in each lower extremity would be most helpful to informed review of the issue.

During the processing of that remand, a November 2013 VA medical treatment report notes that the Veteran was wearing "bilateral hinged knee braces" and discusses assessment and treatment of the veteran's disabilities including back pain, disc disease, knee pain, etc.  Notably, this report specifically states that the medical treatment provider found "no findings of sciatica."  The Veteran's VA medical records throughout the period under consideration contain a number of references to treatment of the Veteran's back and knee disabilities without identifying clinical findings or deficits attributable to sciatica.

In March 2014, the Veteran underwent the Board-directed VA peripheral nerves examination tailored specifically to the purposes of evaluating the severity of sciatica for rating purposes.  The report of the March 2014 VA examination is informed by direct examination of the Veteran as well as review of the claims-file.  The examiner's diagnostic findings was: "Bilateral leg radiculopathy, no current objective sign elicited during this exam."  The report notes that the Veteran described experiencing "back pain that shoots to both hips," "numbness and paresthesi[a]s of both lower legs posteriorly," and "burning sensation in both feet after prolonged driving."  The report also notes that the Veteran "used to have shooting pain from his back to the legs but not anymore for some[]time."  The March 2014 VA examiner found that the Veteran did not have any constant pain or intermittent pain of either lower extremity.  However, the report indicates a "Mild" degree of "Paresthesias and/or dysesthesias" of both lower extremities and a "Mild" degree of "Numbness" in both lower extremities.

Muscle strength testing during the March 2014 VA examination revealed "5/5 Normal strength" in all respects, including specifically left and right knee extension, ankle plantar flexion, and ankle dorsiflexion.  The examiner found no muscle atrophy.  Reflex testing during the March 2014 VA examination revealed "2+ Normal" findings in all respects for left and right knee and ankle reflexes.  Sensory examination (featuring light touch testing) revealed "Normal" findings in all respects for every part of both lower extremities (upper anterior thigh, thigh/knee, lower leg/ankle, feet/toes).  There were no trophic changes.  There was no gait abnormality.

The March 2014 VA examining physician was asked to specifically characterize the severity of impairment of the sciatic nerve in both lower extremities.  The examining physician stated that both the right sciatic nerve was "Normal" and the left sciatic nerve was "Normal" on examination.  The examining physician indicated that there was not "Incomplete paralysis" (nor "Complete paralysis) of the sciatic nerve in either lower extremity revealed in the clinical testing.  The VA examiner found that there were no other pertinent physical findings, complications, conditions, signs, or symptoms to consider in this matter, and concluded that the peripheral nerve condition at issue had "No" impact upon the Veteran's ability to work.

In April 2014 correspondence, the Veteran directed the Board's attention to his concerns regarding the adequacy of the March 2014 VA examination report, including "no mention of my braces on both knees to help me walk," "no mention of my medications," and that "[t]he day of my exam I had taken 275 mg of [Naproxen] for pain.  Without the medication I cannot function."  The Veteran also directed attention to his concern that the VA examiner made "no mention of my daily back spasm." 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating (but no higher) are met for sciatica in the left lower extremity and the criteria for a 10 percent rating (but no higher) are met for sciatica in the right lower extremity.  In this regard, the Board notes that the Veteran has been medically diagnosed with sciatica by private and VA medical professionals, including the May 2011 VA examiner and the April 2014 VA examiner.  Although the Veteran's sciatica appears to be insufficiently severe to produce objectively observable deficits in sciatic nerve function during his VA treatment assessments and compensation examinations, there does not appear to be any controversy to the fact that the Veteran does have a valid medical diagnosis of sciatica.  The Veteran has provided reasonably consistent and credible statements describing his symptom experience (while acknowledging some changes in the nature of the symptoms over time) with the sciatica that has featured occasional mild paresthesias and/or dysesthesias, occasional numbness, burning in his feet, and (at times) pain.  The Veteran is competent to describe his experience of neurological sensations in his legs.

The Board finds no clear indication of record that the Veteran's symptom descriptions have been considered by medical professionals to be questionable or inconsistent with his medical condition; the Board finds no indication that these symptoms have been medically distinguished from his diagnosed sciatica.  The Board finds no clear indication of record that the normal findings of sciatic function during clinical testing case significant doubt upon the Veteran's report of experiencing the mild occasional sciatica symptoms he has described.  Accordingly, the Board finds that the Veteran's competent testimony has reasonably established that his service-connected sciatica manifests in some occasional mild symptomatology consistent with "mild" incomplete paralysis of the sciatic nerve in each leg.

The Board finds that no rating in excess of 10 percent (for each lower extremity) is warranted, considering the nature of the symptoms the Veteran describes together with the absence of any objective medical detection of any sensory, motor or other deficit involving the sciatic nerve in either leg.  The Board is unable to conclude that the evidence of record depicts impairment in either leg that more nearly approximates "moderate" incomplete paralysis of the sciatic nerve.

The Board has considered the Veteran's concerns, including as expressed in his April 2014 correspondence, and notes that they were presented in the context of the complete set of issues currently in appellate status and the corresponding set of March 2014 VA examination findings.  In the absence of any shown sciatic nerve deficit during neurological testing, the Veteran's use of knee braces does not appear to be attributable to sciatica but rather to the Veteran's separately service connected disabilities of the bilateral knees; as discussed below, a new VA examination must be sought with regard to evaluating those disabilities.  The Board notes that the Veteran's use of knee braces is well documented in the Veteran's VA medical records and the claims-file reviewed by the March 2014 VA examiner.  Also, VA treatment reports (such as the November 2013 VA treatment report) expressly noted the Veteran's bilateral knee braces when remarking that there was no finding of sciatica.

Similarly, there is no specific indication of record (in the medical evidence or in the Veteran's contentions) that his use of pain medication masks sensory or motor deficits of his sciatic nerve function such that his sciatic nerve function would falsely appear to be normal upon medical examination.  The Veteran's use of Naproxen is well documented in the VA treatment records reviewed by the March 2014 VA examiner, and there is no specific indication that such medication would interfere with the sensory and motor neurological testing in a manner that would enhance clinically tested neurological function.  Again, the Board notes that the Veteran's orthopedic / joint disabilities were also the subject of the concerns expressed in the April 2014 correspondence and are being remanded for new VA examinations at this time.

The Veteran's concern regarding attention to his back spasms appears to be most directly a matter concerning flare-up manifestations of his service-connected back disability.  However, the Board recognizes that the nature of sciatica is such that a flare-up of the back disability with spasm may be reasonably understood to feature a corresponding flare-up in the severity of sciatic nerve impairment.  The Board has considered whether the evidence of record in this case fails to account for any reported flare-ups of the Veteran's lower extremity function that may not have been observable at the time of an examination.  However, the March 2014 VA examination report (in addition to earlier medical evidence finding no deficits attributable to sciatica) discusses the Veteran's report of his symptom history, including symptoms that are variable and not constant; indeed, the March 2014 VA examination report specifically acknowledges such factors (for example: "burning sensation in both feet after prolonged driving .... improved after changing position").  The Board has carefully considered the Veteran's testimony regarding his symptomatic sciatica episodes and has found, resolving reasonable doubt in the Veteran's favor, that an increased 10 percent rating for sciatica in each leg contemplates that symptomatology.

None of the other pertinent medical evidence of record, including other references to the Veteran's sciatica, presents findings significantly contrary to those discussed in the most detailed evidence discussed above.  Nor does any other evidence of record otherwise probatively indicate that the criteria for a further increase of the disability ratings for sciatica are met in this case.  To summarize, with resolution of reasonable doubt in the Veteran's favor, the Board finds that initial ratings of 10 percent for sciatica of the left lower extremity and 10 percent for sciatica of the right lower extremity (but no higher) are warranted in this case.

Extraschedular and TDIU Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the disabilities addressed above.  An extraschedular disability rating is warranted when there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The available schedular evaluations for sciatica broadly contemplate the Veteran's symptoms in this case.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  The mild incomplete paralysis found in this case to be associated with the Veteran's sciatica contemplates the breadth of his complete described symptom experience.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Notably, he has not alleged any symptoms or test results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria (he has established service connection for left leg sciatica, right leg sciatica, posttraumatic stress disorder, tinnitus, hearing loss, a back disability, a right knee disability, a left knee disability, and a right thumb disability).  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional pertinent impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered whether the issue of entitlement to TDIU is before the Board as part of the Veteran's claim for an increased rating for his service-connected sciatica of the left and right lower extremities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that he is unemployable due solely to his lower extremity sciatica.  Further, the March 2014 VA examination report indicates that the Veteran's sciatica has no impact upon his ability to work.  Therefore, the matter of entitlement to a TDIU rating is not raised separately in the context of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In summary, throughout the appeal period, an (increased) initial 10 percent rating is warranted for left lower extremity sciatica and an (increased) initial 10 percent rating is warranted for right lower extremity sciatica; the preponderance of the evidence is against further increased ratings for sciatica.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

An initial rating of 10 percent rating, but no higher, for left lower extremity sciatica is granted, subject to the laws and regulations governing the payment of compensation benefits.

An initial rating of 10 percent rating, but no higher, for right lower extremity sciatica is granted, subject to the laws and regulations governing the payment of compensation benefits.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to his right thumb and bilateral knee increased rating claims.  38 C.F.R. § 3.159.

Although the Veteran underwent VA thumb and knee disability examinations most recently in March 2014, as the examination reports do not include findings as to the Veteran's functional impairment due to pain on active and passive motion and during weightbearing and non-weightbearing (and, for the right thumb, if possible, testing with comparison to the range of the opposite undamaged joint), they are inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, remand for an additional VA examination to ascertain the current severity of the Veteran's right thumb and bilateral knee disabilities is necessary.  (The Board briefly notes that the May 2011 VA diagnostic imaging report concerning the right wrist and thumb that were sought by the directives of the July 2013 Board remand are now of record, having been added to Virtual VA with a filing date of April 15, 2014.  No further action appears to be required in this regard.)

Given that these issues are being remanded, any updated records of VA evaluations and treatment the Veteran has received for his thumb and knee disabilities may contain potentially relevant evidence, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA medical reports generated since the last such update of the claims-file (in April 2014), obtaining reports pertaining to treatment the appellant has received that is relevant to his bilateral knee disability and right thumb disability rating claims on appeal.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected right thumb disability.  Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.  With consideration of the Veteran's contentions, the examiner is asked to discuss the degree to which, if any, the Veteran's use of pain medications affects the results of the clinical testing.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, with comparison to the range of the opposite undamaged joint.  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done.  

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected right and left knee disabilities.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.  With consideration of the Veteran's contentions, the examiner is asked to discuss the degree to which, if any, of the Veteran's use of pain medications and knee braces affect the results of the clinical testing.

Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.

The examiner should also clearly report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe in degree.

With reference to the Veteran's complaint of locking in his knees (documented in a January 2012 VA medical report), the examiner should clearly report whether either knee has dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done.

The examiner should explain the rationale for all opinions.

4.  After completion of the above and any further development deemed necessary by the RO/AMC, the issues on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


